Citation Nr: 0840252	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  08-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claim.

In October 2008, the veteran was afforded a hearing before 
the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

The veteran's current tinnitus resulted from disease or 
injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1131, 1137, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service April 2008 VA examination shows that the veteran 
had been diagnosed with bilateral tinnitus.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
tinnitus.  

Service medical records are silent for any complaints or 
findings of tinnitus.

Following service, the veteran was afforded a VA examination 
in April 2008.  The veteran reported that he was an aviation 
structural mechanic during service and was exposed to noise 
from jet engines, pneumatic tools, and APU's.  He worked as a 
brick layer following service and was exposed to noise from 
brick saws for short periods of time.  Recreational noise 
exposure was reported from hunting.  The examiner noted that 
the date of onset of tinnitus was eight to ten years ago.  
Following an audiometric examination, the veteran was 
diagnosed as having bilateral sensorineural hearing loss and 
constant tinnitus.  The examiner opined that it was as likely 
as not that the veteran's hearing loss was related to 
military noise exposure and it was less likely as not that 
tinnitus was related to military noise exposure due to the 
date of onset which was over 25 years after service.  


During the October 2008 hearing, the veteran stated that he 
worked around airplanes with turboprop engines or jet engines 
and auxiliary power units on a daily basis during service 
without hearing protection.  Prior to and following service, 
the veteran worked as a brick layer.  He stated that the only 
noise from this occupation that he was exposed to was from 
the cement machine and occasionally a brick saw.  The veteran 
first noticed ringing in the military and it progressively 
worsened.  It became very bothersome about 10 years ago.  He 
stated that the VA examiner was mistaken in that the date of 
onset was 10 years ago as that was the time his tinnitus 
first became unbearable.  

The Board finds that the evidence of record supports the 
veteran's contention that his bilateral tinnitus is causally 
related to noise exposure he experienced in service.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Although the VA examiner gave a definitive opinion that the 
veteran's tinnitus was not related to service, that opinion 
was based on an erroneous finding that the date of onset of 
the tinnitus was only ten years ago.  As the veteran 
clarified during the October 2008 hearing, he experienced 
tinnitus since service and it became unbearable about ten 
years ago.  Tinnitus is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability, that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the examiner's opinion is not persuasive and does 
not preclude a grant of service connection in this case.  

The examiner did concede that the veteran had noise exposure 
in service sufficient to cause noise-induced hearing loss.  
In addition, the veteran's account of noise exposure without 
hearing protection during service is credible, as are his 
statements that he began to hear ringing in service and his 
post-service occupation did not result in much noise 
exposure.  In light of the foregoing, the evidence is deemed 
to be at least in relative equipoise.  Thus, service 
connection for bilateral tinnitus is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for tinnitus is granted.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


